4. European insurance and occupational pensions committee (implementing powers conferred on the Commission) (vote)
- Report: Pervenche Berès
- Before the vote:
rapporteur. - (FR) Mr President, we are about to vote on nine reports. In fact, the six that follow will be in the same vein. This is all about implementing the agreement on comitology procedure that was so impressively concluded among the three institutions. What we are engaged in here is the necessary practical follow-through and we need the support of this House, following the long and fruitful negotiations between the Council and the Commission.